             Case MDL No. 2939 Document 14 Filed 06/02/20 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: FAMILY DOLLAR STORES, INC., ACCESS FOR
INDIVIDUALS WITH DISABILITIES LITIGATION                                              MDL No. 2939



                                ORDER DENYING TRANSFER


         Before the Panel: Common defendant Family Dollar Stores, Inc., moves under 28 U.S.C.
§ 1407 to centralize pretrial proceedings in this litigation in the Northern District of Illinois. The
litigation consists of three actions pending in the District of Colorado, the Northern District of
Illinois, and the Western District of Pennsylvania, as listed on the attached Schedule A.1 Plaintiffs
did not file a response to the motion.2

         After considering the arguments of counsel,3 we conclude that centralization is not necessary
for the convenience of the parties and witnesses or to further the just and efficient conduct of this
litigation. The three actions are brought on behalf of various classes of persons with qualified
mobility disabilities asserting that certain conditions inside Family Dollar stores violate the
Americans with Disabilities Act. The actions share allegations that (1) the aisles of Family Dollar
stores are blocked or narrowed with a host of obstructions (e.g., merchandise, merchandise displays,
and stocking carts); (2) this practice is intentional, and done for the purpose of increasing sales and
profits; and (3) the access barriers are systemic, recurring, and reflective of defendant’s marketing
and store policies and practices. Centralization thus likely would avoid a certain amount of
duplicative discovery, eliminate the possibility of conflicting rulings on the scope of discovery and
other pretrial matters, and create some efficiencies for the parties and the judiciary. There are,
however, only three involved actions and no potential tag-along actions. The putative classes do not
appear to overlap.4 A significant amount of discovery appears almost certain to be case-specific –


       1
               As filed, the Section 1407 motion included a fourth action, which was then pending
in the Central District of California. That action has since been remanded to state court.
       2
               Panel Rule 6.1(c) provides: “Failure to respond to a motion shall be treated as that
party’s acquiescence to it.”
       3
               In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
heard oral argument by video conference at its hearing session of May 28, 2020. See Suppl. Notice
of Hearing Session, MDL No. 2939 (J.P.M.L. May 12, 2020), ECF No. 13.
       4
               Although the Pennsylvania action was filed as a putative nationwide class action,
                                                                                  (continued...)
             Case MDL No. 2939 Document 14 Filed 06/02/20 Page 2 of 3



                                                -2-

i.e., directed to conditions in the Family Dollar stores in the state or “operational area” unique to
each action. All plaintiffs are represented by the same counsel, and one law firm is defending Family
Dollar in all actions. Given these circumstances – only three actions, non-overlapping classes, the
likelihood of substantial case-specific discovery, and the presence of common counsel, we are not
persuaded that formal centralization under Section 1407 is warranted.

       IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                      Karen K. Caldwell
                                                            Chair

                                      Ellen Segal Huvelle                R. David Proctor
                                      Catherine D. Perry                 Nathaniel M. Gorton
                                      Matthew F. Kennelly                David C. Norton




       4
         (...continued)
plaintiff has moved to file an amended complaint narrowing the geographical scope of the putative
class to “the operational region encompassing Defendant’s Pennsylvania stores.”
         Case MDL No. 2939 Document 14 Filed 06/02/20 Page 3 of 3



IN RE: FAMILY DOLLAR STORES, INC., ACCESS FOR
INDIVIDUALS WITH DISABILITIES LITIGATION                         MDL No. 2939


                                     SCHEDULE A


          District of Colorado

     AGARDY v. FAMILY DOLLAR STORES, INC., C.A. No. 1:19-03381

          Northern District of Illinois

     RENEAU v. FAMILY DOLLAR STORES, INC., C.A. No. 1:20-00938

          Western District of Pennsylvania

     LEWANDOWSKI v. FAMILY DOLLAR STORES, INC., C.A. No. 2:19-00858
